Citation Nr: 1408942	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-43 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for bunions of the right toe, status post multiple bunionectomies, with degenerative joint disease.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that decision, the RO continued a 20 percent rating for degenerative joint and disc disease of the lumbar spine and continued a 10 percent evaluation for bunions of the right toe, status post multiple bunionectomies, with degenerative joint disease.

A review of the Virtual VA electronic record associated with the Veteran's claim reveals treatment records from the Albuquerque VAMC, dated from October 22, 2009 to August 2, 2013.  Some of these records are relevant to the currently appealed issues and have not been considered by the RO.  Nevertheless, in light of the need to remand for additional development, the RO will have the opportunity to consider these records.

In an October 2010 Form 9 (Appeal to Board of Veteran's Appeals), the Veteran requested a Board hearing at the RO.  A hearing was scheduled to take place in February 2011, and notice was provided; the Veteran failed to attend the scheduled hearing without showing good cause.  His request for a hearing is deemed abandoned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher initial evaluation for his service-connected degenerative joint and disc disease of the lumbar spine and service-connected bunions of the right toe, status post multiple bunionectomies, with degenerative joint disease.  The Veteran's last VA examination to assess the current severity of his toe disability and lower back disability took place in October 15, 2009, more than 4 years ago.  An addendum foot-and-spine examination was issued on October 22, 2009.   The Board finds that the examination and addendum opinion are inadequate because it is more than two years old.  Therefore, a new foot-and-spine examination is required to assess the current severity of the Veteran's disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, any updated VA or private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his spine and foot disabilities since October 2009.  After securing the necessary releases, the RO/AMC should attempt to obtain copies of all medical records from any identified treatment sources, and any VA treatment records not already of record; associate this evidence with the claims folder.

2.  Schedule the Veteran for an appropriate in-person examination to determine the nature and severity of his service-connected degenerative joint and disc disease of the lumbar spine and service-connected bunions of the right toe, status post multiple bunionectomies, with degenerative joint disease.  The claims file, any relevant records in Virtual VA, and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. §§ 4.45, 4.59, 4.71a.  The pertinent rating criteria must be provided to the examiner.

3.  Then, readjudicate the Veteran's claim for entitlement to a rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine, and entitlement to a rating in excess of 10 percent for bunions of the right toe, status post multiple bunionectomies, with degenerative joint disease.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


